 SUPERIOR TYPESETTING CO.15IV. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it ceaseand desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has interfered with, restrained, and coerced theseven employees named in Appendix A attached hereto in the exercise of the rightsguaranteedby Section 7 of the Act, I shall recommend that Respondent offer toeach immediate and full reinstatement to his former or substantially equivalentposition,without prejudice to seniority or other rights. and privileges.SeeTheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65NLRB 827. It will further be recommended that Respondent make them whole forany loss of pay suffered by reason of the discrimination against them.Said loss ofpay, based upon earnings which each would normally have earned from the date ofthe discrimination,March 22, 1956, to the date of the offer of reinstatement, lessnet earnings,shall be computed in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289.See N. L. R. B. v. Seven-Up Bottling Companyof Miami, Inc.,344 U. S. 344.It is also recommended, in order to satisfy the remedial objectives of the Act, thatRespondent be ordered to cease and desist from in any other manner infringing uponits employees' rights guaranteedin Section7 of the Act.Upon the basis of the foregoingfindingsof fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent, Gordon-Ladley Plywood Products Company, is engaged in com-merce within the meaning of Section 2 (6) and .(7) of the Act.2.By interfering with, restraining, and coercing the seven employees in theexercise of the rights guaranteed by Section 7 of the Act, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) .(1)of thelAct.3.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.4.Respondent has not committed unfair labor practices in the cases of VincentMichalak and John Rhodes.[Recommendations omitted from publication.]Superior Typesetting Co.andMiscellaneous Drivers&HelpersUnion,Local 610, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,PetitionerSuperior Typesetting Co.andSt. Louis Helpers&AssistantsLocal 168, International Brotherhood of Bookbinders, AFL-CIO, Petitioner.Cages Nos. 14 RC-3159 and 14-RC-166. June6,196'DECISION AND DIRECTION OF ELECTIONS.Upon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Joseph H.Solien, hearing officer.The hearing officer's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of-Section 3' (b) of the National LaborRelations Act, the Board has delegated its powers in "connection with118 NLRB No. 3. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman Leedom and MembersMurdock and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 14-RC-3159, hereinafter referred toas the Teamsters, and the Petitioner in Case No. 14-RC-3166, here-inafter referred to as the Bookbinders, are labor organizations whichclaim to represent certain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2'(6) and (7) of the Act.4.The appropriate unit :The Employer employs 60 employees, 56 of whom are presentlymembers of the Typographical Union, which union did not intervenein this proceeding.The remaining 4 employees, consist of 2 regulartruckdrivers, 1 occasional truckdriver, and 1 janitor-porter who doesno driving.The Teamsters request a unit consisting of the tworegular truckdrivers and if the Board so orders, it would include theoccasional truckdriver but not the janitor-porter.The Bookbindersand the Employer claim that the only appropriate unit is a residualunit consisting of all four employees.The Bookbinders intervenedin the Teamsters' petition, but the Teamsters did not intervene inthe Bookbinders' petition, Case No. 14-RC-3166.The testimony shows that the 2 regular truckdrivers spend from 55to 60 percent of their time truckdriving, 10 to 15 percent of their timeperforming duties incidental to driving, that is, hauling materials tothe trucks, and the remainder doing work inside the plant, such asassisting in wrapping and weighing.The occasional driver relievesthe regular drivers in case of illness, spending about 35 percent ofhis time in driving a truck or making deliveries in a private car.The janitor-porter spends 90 percent of his time in wrapping andweighing in the plant and does no driving.We find that as the two regular truckdrivers spend a majority oftheir working time in actual driving and in loading and unloadingtrucks incidental thereto, they constitute a functionally distinct groupwhich is entitled to separate representation.'We also find that the re-maining 2 employees may constitute an appropriate residual unit,or all 4 employees as sought by the Bookbinders may constitute anappropriate residual unit.In view of the above, we shall direct elections by secret ballotamong the following groups of employees at the Employer's St.Louis,Missouri, plant, excluding from each voting group officei In.tercheniical Corporation,116 NLRB 1443. EMPLOYING PLASTERERS ASSOCIATION17clerical employees, professional employees, guards, and all super-visors as defined in the Act.(a)All truckdrivers.(b)All occasional drivers and janitor-porters.If a majority of the employees in voting group (a) select theTeamsters, which is seeking to represent them separately, those eln-ployees will be taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Director conducting theelection is instructed to issue a certification of representatives to theTeamsters for such unit.On the other hand, if a majority of theemployees in voting group (a) do not vote for the Union Which isseeking to represent them in a separate unit, their votes will be pooledwith those in voting group (b) and the Regional Director is in-structed to issue a certification of representatives to the labor organi-zation selected by a majority of the employees in the pooled group,which the Board in such circumstances, finds to be a single unitappropriate for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]Employing Plasterers Association of the District of Columbia,Inc.'andWood,Wire and Metal Lathers International Union,LocalNo. 9, AFL-CIO,Petitioner.Case No. 5-RC-2126. June5, X957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert W. Knadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees employed by members of the Employer Association.'IThe name of the Employer Association appears as amended at the hearing.A list ofthe members of the Association is appended hereto.-2We affirm the hearing officer's ruling denying intervention to the Construction Con-tractors Council and the Piaster Builders Association.We also deny the Employer Asso-ciation's request for oral argument as the issues raised herein have already been passeduponby the Board.SAfter the close of the hearing, Carpenters District Council moved for intervention andsought to file a brief.As we are not satisfied that the Carpenters have a valid basis forintervention,particularly in view of our determination herein, we deny the'motion tointervene and reject the brief proffered by the Carpenters and purporting to discuss themerits of the current representation proceeding.118 NLRB No. 5.450553-58-vol. 118-3